ICJ_055_FisheriesJurisdiction_GBR_ISL_1972-08-17_ORD_01_NA_01_FR.txt. COMPETENCE PÊCHERIES (ORDONNANCE 17 VIII 72) 18

f} le Gouvernement du Royaume-Uni communique au Gouverne-
ment islandais et au Greffe de la Cour tous renseignements utiles,
les décisions publiées et les arrangements adoptés en ce qui
concerne le contrôle et la réglementation des prises de poisson
dans la région.

2) A moins qu'elle n'ait auparavant rendu son arrêt définitif en l'affaire,
la Cour réexaminera la question en temps voulu, avant le 15 août
1973, à la demande de l’une ou l’autre Partie en vue de décider s'il y
a lieu de maintenir ces mesures, de les modifier ou de les rapporter.

Fait en anglais et en français, le texte anglais faisant foi, au palais de
la Paix, à La Haye, le dix-sept août mil neuf cent soixante-douze, en
quatre exemplaires, dont l’un restera déposé aux archives de la Cour et
dont les autres seront transmis respectivement au Gouvernement de la
République d'Islande, au Gouvernement du Royaume-Uni de Grande-
Bretagne et d'Irlande du Nord et au Secrétaire général de l'Organisation
des Nations Unies pour transmission au Conseil de sécurité.

Le Président de la Cour,
{ Signé) ZAFRULLA KHAN.

| Le Greffier de la Cour,
(Signé) S. AQUARONE.

M. AMMOUN, Vice-Président, et MM. Forster et JIMENEZ DE ARE-
CHAGA, juges, font la déclaration commune suivante:

Nous avons voté en faveur de l'ordonnance compte tenu du fait que
les problèmes graves du droit de la mer contemporain qui se posent en
Pespéce relèvent du fond, ne sont pas en cause au stade actuel de la
procédure et ne sont abordés en aucune façon par l'ordonnance. Lors-
qu'elle indique des mesures conservatoires, la Cour ne doit tenir compte
que d’un élément, à savoir si les mesures prises par l’une des Parties alors
qu'une instance est pendante risquent de porter un préjudice irrémédiable
aux droits qui sont revendiqués devant la Cour, sur lesquels celle-ci serait
appelée à se prononcer. Il s'ensuit qu'un vote en faveur de l'ordonnance
ne peut avoir la moindre incidence sur la validité ou l'absence de validité
des droits qu'elle vise à protéger ni sur les droits revendiqués par un
Etat riverain tributaire des réserves de poissons de son plateau con-
tinental ou d'une zone de pêche. Ces questions de fond ne sont aucune-

10
COMPETENCE PECHERIES (ORDONNANCE 17 VIII 72) 19

ment préjugées puisque la Cour les examinera le cas échéant si elle se
déclare compétente, après avoir donné aux Parties l’occasion de faire
valoir leurs arguments.

M. PADILLA NERVO, juge, joint à l'ordonnance l'exposé de son opinion
dissidente.

(Paraphé) Z. K.
(Paraphé) S. A.

ll
